Matter of Donofrio (2018 NY Slip Op 07306)





Matter of Donofrio


2018 NY Slip Op 07306


Decided on October 31, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS, JJ.


2010-01810	ON

[*1]In the Matter of Anthony C. Donofrio, a suspended attorney. (Attorney Registration No. 2386456)




DECISION & ORDERMotion by Anthony C. Donofrio for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Donofrio was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 5, 1990. By opinion and order of the Appellate Division of the Supreme Court in the First Judicial Department, dated July 24, 1997, Mr. Donofrio was suspended from the practice of law for a period of one year (see Matter of Donofrio, 231 AD2d 365). Mr. Donofrio was reinstated as an attorney and counselor-at-law on October 27, 1998. By decision and order on motion of this Court dated May 12, 2010, inter alia, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Donofrio based upon a verified petition dated February 3, 2010, and the issues raised were referred to the Honorable Arthur J. Cooperman, as Special Referee, to hear and report. By opinion and order of this Court dated January 9, 2013, Mr. Donofrio was suspended from the practice of law for a period of two years, commencing February 8, 2013 (see Matter of Donofrio, 104 AD3d 64). By decision and order on motion of this Court dated March 22, 2013, the effective date of Mr. Donofrio's suspension was extended until April 22, 2013, to allow him to wind down his practice. By decision and order on motion of this Court dated May 22, 2013, his second request for a stay of his suspension, pending determination of his motion for leave to appeal to the Court of Appeals was denied as academic, in light of the dismissal of that appeal; however, the effective date of suspension was extended until May 23, 2013 (see Matter of Donofrio, 106 AD3d 999). A third request for a stay was denied by decision and order on motion of this Court dated June 18, 2013. By decision and order on motion of this Court dated July 26, 2016, Mr. Donofrio's first motion for reinstatement was denied. By decision and order on motion of this Court dated February 1, 2018, inter alia, Mr. Donofrio's second motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Anthony C. Donofrio is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Anthony C. Donofrio to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and CHAMBERS, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court